                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 CODY W. PHELPS,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-331-RLM-MGG

 RON NEAL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Cody W. Phelps, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, this court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Mr. Phelps alleges that, on January 31, 2019, the ceiling and a

shelf in his cell fell on his head as he was standing at his sink in his cell at the Indiana

State Prison. As a result, he suffered a wound on his right temple that required stitches,

and he asked Officer Warner for medical assistance. Lieutenant McNeal arrived and
escorted Mr. Phelps to the medical unit, where a nurse did not properly treat his wound

but instead merely cleaned it and taped it shut. Lieutenant McNeal returned Mr. Phelps

to his cell, which was unsafe due to the continued risk of the shelf and debris falling

from the ceiling. When Mr. Phelps removed his hat, the tape that had been holding his

wound shut came with it, and his wound began to bleed again. He asked Sergeant

Gordon to return to the medical unit, but she denied his request. However, she moved

him to a safer cell seven hours later. When he filed a grievance about the inadequate

treatment, Lieutenant McNeal and Sergeant Gordon falsely responded that Mr. Phelps

caused the shelf to fall by tampering with the bolt securing it to the wall and falsely

reported that Mr. Phelps had received a disciplinary conduct report. Officer Warner

later told Mr. Phelps that Sergeant Gordon had asked him to falsify a disciplinary

conduct report regarding the incident but that he had refused.

       Mr. Phelps asserts an Eighth Amendment claim against Lieutenant McNeal for

returning him to his cell despite the likelihood that the shelf and other items would

continue falling from the ceiling. “In order to state a claim under the Eighth

Amendment for deliberate indifference to a hazardous condition of confinement, [a

prisoner] needed only to allege that [a defendant] deliberately ignored a prison

condition that presented an objectively, sufficiently serious risk of harm.” Pyles v.

Fahim, 771 F.3d 403, 409 (7th Cir. 2014). “Federal courts consistently have adopted the

view that slippery surfaces and shower floors in prisons, without more, cannot

constitute a hazardous condition of confinement.” Id. Nevertheless, prison officials

“must address easily preventable, observed hazards that pose a significant risk of


                                             2
severe harm to inmates.” Anderson v. Morrison, 835 F.3d 681, 683 (7th Cir. 2016).

Giving the inferences to which Mr. Phelps is entitled at this stage, the complaint

suggests that the condition presented a more substantial risk of harm than a slippery

surface or a wet floor. The complaint states a plausible Eighth Amendment claim of

deliberate indifference to a hazardous condition against Lieutenant McNeal.

       Next, Mr. Phelps asserts an Eighth Amendment claim against Sergeant Gordon

for denying his request to return to the medical unit. To establish such a claim, a

prisoner must satisfy both an objective and subjective component by showing: (1) his

medical need was objectively serious; and (2) the defendant acted with deliberate

indifference to that medical need. Farmer v. Brennan, 511 U.S. 825, 834 (1994). A

medical need is “serious” if it is one that a physician has diagnosed as mandating

treatment, or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention. Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005).

Deliberate indifference means that “the defendant must have known that the plaintiff

was at serious risk of being harmed and decided not to do anything to prevent that

harm from occurring even though he could have easily done so.” Board v. Farnham, 394

F.3d 469, 478 (7th Cir. 2005). Based on the allegations that Sergeant Gordon denied his

request to return to the medical unit for treatment for the reopened head wound, the

complaint states a plausible Eighth Amendment claim of deliberate indifference to a

medical need against Sergeant Gordon.

       Mr. Phelps further asserts a claim against Lieutenant McNeal and Sergeant

Gordon for attempting to persuade a correctional officer to issue a false disciplinary


                                             3
report against Mr. Phelps for tampering with the shelf. He suggests that these

defendants were engaged in act of collusion intended to conceal their negligent

conduct. While the court does not encourage such behavior from correctional staff, it is

unclear how an unsuccessful attempt to persuade a correctional officer to issue a false

disciplinary report amounts to a constitutional violation. Therefore, Mr. Phelps may not

proceed on these allegations.

       Mr. Phelps also names Warden Neal as a defendant due to his supervisory role at

the Westville Correctional Facility. “[L]iability depends on each defendant’s knowledge

and actions, not on the knowledge or actions of persons they supervise.” Burks v.

Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). Because Mr. Phelps concedes that Warden

Neal was not personally involved with his claims, he cannot proceed against Warden

Neal. Additionally, Mr. Phelps names Wexford Medical as a defendant due to the

inadequate care he received at the medical unit. Corporate entities “[may] not be held

liable under § 1983 on a respondeat superior theory.” Calhoun v. Ramsey, 408 F.3d 375,

379 (7th Cir. 2005). Rather corporate liability exists only “when execution of a

[corporation’s] policy or custom . . . inflicts the injury.” Id. Mr. Phelps cannot proceed

against Wexford Medical because he has not identified a policy or custom that caused

the inadequate treatment for his head injury.

       For these reasons, the court:

       (1) GRANTS Cody W. Phelps leave to proceed against Lieutenant McNeal on an

Eighth Amendment claim for money damages for subjecting him to hazardous

conditions by returning him to his cell on January 31, 2019;


                                             4
       (2) GRANTS Cody W. Phelps leave to proceed against Sergeant Gordon on an

Eighth Amendment claim for money damages for acting with deliberate indifference to

serious medical needs by denying his request to return to the medical unit on January

31, 2019;

       (3) DISMISSES Warden Neal and Wexford Medical;

       (4) DISMISSES all other claims;

       (5) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Lieutenant McNeal and Sergeant Gordon at the Indiana Department of

Correction with a copy of this order and the complaint (ECF 1) as required by 28 U.S.C.

§ 1915(d); and

       (6) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Lieutenant McNeal and

Sergeant Gordon to respond, as provided for in the Federal Rules of Civil Procedure

and N.D. Ind. L.R. 10-1(b), only to the claims for which Cody W. Phelps has been

granted leave to proceed in this screening order.

       SO ORDERED on September 25, 2019

                                                s/ Robert L. Miller, Jr.
                                                JUDGE
                                                UNITED STATES DISTRICT COURT




                                            5
